Title: To Alexander Hamilton from Alexander Richards, 6 July 1799
From: Richards, Alexander
To: Hamilton, Alexander


          
            sir
            New york July 6th. 1799—
          
          Yours of yesterday inclosing an Order of the 15th. of June I have received, and shall comply with the directions therein contained relying on the justice of the Government for indemnification for the difference in expense that must unavoidably result to the Contractor.
          The papers accompanying the Order I herewith return to you—And am sir with Consideration & Respect your most obedt. Humbl. servt—
          
            Alexr. Richards
          
          Major General Alexander Hamilton—
        